Mr. Justice Eldredge delivered the opinion of the court. 4. Libel and slander, § 100*—when declaration in action for libel presents good cause of action. On demurrer to a declaration for libel, averring that the murderer of plaintiff’s mother had killed her in a most malicious, brutal and depraved manner, detailing same; that he was a most wicked, depraved, vicious, immoral and vile person, a liar, burglar, thief, convict and murderer, and so known generally in the community and State and United States, at the time of the publication complained which stated that plaintiff had applied for and been granted permission to spring the trap at the execution of the murderer and that “this is a perverted idea of revenge, which should not be countenanced by civilization, and places the young man on a plane little higher, if any, than that of the murderer,” held that the declaration presented a good cause of action.